DETAILED ACTION
	This Office action is in response to the communication filed on 02/22/2022. Claims 1-7 remain pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
		Applicant’s arguments with respect to amended claims 1 and 5 in the Remarks section (pages 6-9) have been fully considered but are not persuasive. 
Cederlund further teaches a front touchscreen and a back touch pad wherein the icons were displayed in the information presentation area of the front touchscreen and an information presentation area was a display 20 as in Cederlund [0107]. A gaze input to an icon displayed in the information presentation area of the touchscreen in concert with a touchscreen thumb input of adjusting the gaze point, and another second finger input to the touchscreen initiated the start or opening of an application associated with the icon. The first finger could hold still while touching the screen showing icons, while the second another finger input at a different subset of the screen besides where the first finger was touching slid the icon to the different subset of the screen as in paragraphs [0144]- [0145], thus meeting amended claim limitations. 
		Applicant's arguments have been fully considered with respect to 2-4 and 6-7 in the Remarks section (page 7) but they are not persuasive as the claims depend upon the features recited in the amended independent claims. 


	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2013/0169560 by Cederlund et al. (“Cederlund”)

Regarding claim 1, Cederlund discloses a portable terminal comprising: a touch pad 
 a display including a touch pad for detecting a touch ([0026], the device with touchpad could have been a portable computing device) having a first area for displaying an icon (Fig. 11a and 12, information presentation area of touchscreen 151; [0039] and [0107], finger movements were detected relative to the touchscreen 151 such as those made for an object presented on the information presentation area/display 20 where objects were referred to as icons as in [0016]); and
a second area for detecting the touch, the first and second areas being different areas on the display (Fig. 11a; [0144]-[0145] and [0151], touchscreen detecting touches overlapping information presentation area/display 20 for selection by a second, another finger except for where the first finger was touching the screen); 
a camera that is on the same side as the display (Fig. 1, gaze tracking module 40; [0113], was a photo sensor included in the touchscreen imaging a user that was gazing the display light by incorporation); 
a processor, wherein the processor is configured to (Fig. 12, control module 136 executing control): 
detect a point of view to which an eye of a face imaged by the camera is turned ([0113] and [0033], the images captured by photo sensor were of the eyes of a user to provide gaze data signals)
output a position of the detected point of view on the first area (Fig. 12, input module 132; [0035], the input module is configured to interpret/output the signals representing the at least one user generated gesture using gaze input data signals); 
control to display a cursor on the first area according to the position of the point of view of the display ([0036-0038], the location of the initial gaze point is indicated by a visual feedback, such as a crosshairs or similar sign); 
determine whether or not a preset input condition is satisfied for both an input by a touch to the second area of the display and an input of the position of the point of view on the first area ([0041]-[0042] and [0151]-[0152], a user input an initial gaze point of object by looking at the touchscreen (first area) and made a touch gesture with a first finger that was in contact range with the touchscreen); 
and activate an application program corresponding to the icon when the present input condition is satisfied  according to the determination ([0041]-[0042] and [0151]-[0152], an application can be opened and started by gazing at an icon representing the application and tapping a finger (or fingers) that have been in contact range with the touchscreen ).

Regarding claim 2, Cederlund discloses the portable terminal according to claim 1, wherein the icon is not displayed in the second area of the display (Fig. 11a; information presentation area object was slid in accordance with the second finger input as in [0144]). 

Regarding claim 3, Cederlund discloses the portable terminal according to claim 2, wherein the point of view is not detected in the second area of the display (Fig. 11a, [0151]-[0152], gaze point adjusted by first finger input not second finger input). 

Regarding claim 4, Cederlund discloses the portable terminal according to claim 3, wherein the second area of the display is selected from a plurality of a read that come in contact with an edge of the display and set as the second area (Fig. 11a; [0144]-[0145], see thumb inputs as first finger and second another thumb near edge of display where second area was for the second another thumb).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over U U.S. Patent Publication 2013/0169560 by Cederlund in view of U.S. Patent Publication 2014/0009396 A1 by Clausen. 
Regarding claim 5, Cederlund discloses the portable terminal (Fig. 2; [0026], the device with touchpad could have been a portable computing device), comprising: 
a display including a touch pad for detecting a touch that displays an icon and detects a touch (Fig. 11a, touchscreen 151;  [0039] and [0107], detected finger movements relative to the touchscreen such as those made for an object presented on the information presentation area/display 20 where object referred to icon as in [0016]); and
a processor; and wherein the processor is configured to (Fig. 12, control module 136 executing control): 
detect a finger type including a first finger and a second finger of a hand (Figs. 11a; [0151]-[0152], thumb inputs 161 or 162 detected on touchscreen)
output the detected finger type and two touch positions of the display for detecting the finger ([0151]-[0152], direct input from thumbs 161 or second another thumb 162 detected from touchscreen); 
while the first finger touches the icon on the display as a first touch position of the two touch positions of the display ([0158], a user touched the touchscreen (first area) to adjust initial gaze point where the cursor was placed as in [0038]);
determine whether or not the second finger touches a second touch position of the two touch positions of the display ([0134], using another/second finger (e.g. the other thumb) to tap for selecting that object or object part);
activate an application program corresponding to the icon when the touching of the first touch position by the first finger and touching of second touch position by the second finger is satisfied according to the determination ([0141] and [0144]-[0145], adjustment of the intitial gaze point occurred by the first finger input, holding the first finger input and sliding the second another finger initiated panning/sliding of the icon object, and tapping the second another finger enabled activation of the selected object or icon and started an application when first finger input was released). 

While Cederlund does teach the input means to detect user gestures by a finger or fingers was an optical measurement technique, Cederlund does not specifically teach a camera that images the periphery of the touch pad that imaged a first finger and a second finger. 
In the analogous of art of finger tracking in portable devices, Clausen teaches a portable terminal of the related art has a user interface requiring particular user inputs, i.e., touching or tapping at the location on an icon, to use. The portable terminal included a touch screen and a front-facing camera that took pictures of the user and one or more physical keys (Clausen Fig. 1; [0011] and [0008]).  A camera facing the back or sides of the portable device was used a special-purpose camera to track the movements of one or more of the user’s finger in view of the camera for object manipulation. It detected the various motions of one or more fingers such as the thumbs and the four fingers gripping a portable terminal (Clausen Fig. 4; [0041]-[0042]). It would have been obvious before the effective filing date of the invention to have added the special purpose camera as the optical measurement technique for detecting finger movements to the portable terminal of Cederlund. One of ordinary skill in the art would have been motivated to detect various finger movements in the back or sides of the portable device beyond the touchscreen (Clausen Fig. 4; [0041]-[0042]).

Regarding claim 6, Cederlund does not teach the portable terminal according to claim 5, wherein the camera is installed in the portable terminal so that an imaging optical axis of the camera is tilted in a direction of the display in order to image the periphery of the display.
In the analogous of art of finger tracking in portable devices, Clausen teaches a portable terminal of the related art has a user interface requiring particular user inputs, i.e., touching or tapping at the location on an icon, to use. The portable terminal included a touch screen and a front-facing camera that took pictures of the user and one or more physical keys (Clausen Fig. 1; [0011] and [0008]).  A camera facing the back or sides of the portable device was used a special-purpose camera to track the movements of one or more of the user’s finger in view of the camera for object manipulation. It detected the various motions of one or more fingers such as the thumbs and the four fingers gripping a portable terminal (Clausen Fig. 4; [0041]-[0042]). It would have been obvious before the effective filing date of the invention to have added the special purpose camera as the optical measurement technique for detecting finger movements to the portable terminal of Cederlund. One of ordinary skill in the art would have been motivated to detect various finger movements in the back or sides of the portable device beyond the touchscreen (Clausen Fig. 4; [0041]-[0042]).

Regarding claim 7, Cederlund further teaches the portable terminal according to claim 5, wherein the detected finger type includes  the first finger, the second finger, wherein the processor is further configured to:
while the first finger touches the icon on the display as the first touch position of the two touch positions of the display, determine whether or not the second or third finger touches the second touch position of the two touch positions of the display ([0141] and [0144]-[0145], adjustment of the intitial gaze point occurred by the first finger input, holding the first finger input and sliding the second another finger initiated panning/sliding of the icon object, and tapping the second another finger (other thumb or other finger entirely) enabled activation of the selected object or icon and started an application when first finger input was released).
 determine whether or not a preset input condition is satisfied for both an input of a touch position of the display by the first finger and an input of a touch position of the display by the second finger or the third finger ([0134], Selection of an object or object part can be made by gazing at that object or object part, pressing a finger (e.g. a thumb), fine tuning/adjusting the gaze position by moving the thumb, and using another/second finger (e.g. the other thumb) to tap for selecting that object or object part);
activate the application program corresponding to the icon when the when the touching of the first touch position by the first finger and touching of second touch position by the second finger is satisfied according to the determination  or a menu of the application program corresponding to the icon when the touching of the first touch position by the first finger and touching of second touch position by the third finger ([0141], selection of the object enabled activation of the selected object or icon and started an application by another second thumb 162). 


Cederlund does not discloses the first finger, the second finger, and a third finger of the hand imaged by the camera. 
In the analogous of art of finger tracking in portable devices, Clausen teaches a portable terminal of the related art has a user interface requiring particular user inputs, i.e., touching or tapping at the location on an icon, to use. The portable terminal included a touch screen and a front-facing camera that took pictures of the user and one or more physical keys (Clausen Fig. 1; [0011] and [0008]).  A camera facing the back or sides of the portable device was used a special-purpose camera to track the movements of one or more of the user’s finger in view of the camera for object manipulation. It detected the various motions of one or more fingers such as the thumbs and the four fingers gripping a portable terminal (Clausen Fig. 4; [0041]-[0042]). It would have been obvious before the effective filing date of the invention to have added the special purpose camera as the optical measurement technique for detecting finger movements to the portable terminal of Cederlund. One of ordinary skill in the art would have been motivated to detect various finger movements in the back or sides of the portable device beyond the touchscreen (Clausen Fig. 4; [0041]-[0042]).


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 2010/0085317 A1 by Park et al. teaches using a user's left thumb selecting one of the menu icons displayed on a touch screen. In this example, if a user touches a specific icon (e.g., Music Icon) located in the upper right portion on the touch screen, some of the other icons (e.g., Game Icon, Display Icon, and Scheduler Icon) displayed on the touch screen may be entirely or partially hidden by the thumb. Additionally, these hidden icons may be in contact with the thumb, and thereby functions associated with the hidden icons may be undesirably executed.
 Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHEEN I JAVED whose telephone number is (571)272-0825.  The examiner can normally be reached on Mon-Fri 9:00 am-5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHEEN I JAVED/Examiner, Art Unit 2621 


/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621